Case 19-50561-wlh                 Doc 24          Filed 04/01/19 Entered 04/01/19 11:00:24     Desc Main
                                                  Document      Page 1 of 5




   IT IS ORDERED as set forth below:



    Date: April 1, 2019
                                                                  _____________________________________
                                                                             Wendy L. Hagenau
                                                                        U.S. Bankruptcy Court Judge

_______________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

IN RE:                             § CASE NO. 19-50561-WLH
                                   §
MILTON RUDOLPH BALLARD and         §
BELINDA LARAY BALLARD,             §
     Debtor                        § CHAPTER 7
                                   §
U.S. BANK TRUST, N.A., AS          §
TRUSTEE FOR LSF10 MASTER           §
PARTICIPATION TRUST,               §
     Movant                        § CONTESTED MATTER
                                   §
v.                                 §
                                   §
MILTON RUDOLPH BALLARD and         §
BELINDA LARAY BALLARD;             §
MARTHA A. MILLER, Trustee          §
     Respondents                   §
   ORDER GRANTING MOTION FOR RELIEF FROM STAY OF ACTION AGAINST
     DEBTOR PURSUANT TO 11 U.S.C. § 362(a) AND WAIVER OF THIRTY DAY
            REQUIREMENT PURSUANT TO 11 U.S.C. §362(e) FILED BY
    U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10 MASTER PARTICIPATION
                                   TRUST

     On March 8, 2019, a Motion For Relief From Stay Of Action Against Debtor Pursuant To 11

U.S.C. §362(a) And Waiver Of Thirty Day Requirement Pursuant To 11 U.S.C. §362(e) (the



OLS.doc-40/OLS-PALS,N/Northern/Atlanta/00000008172389                                             Page 1 of 5
Case 19-50561-wlh                 Doc 24          Filed 04/01/19 Entered 04/01/19 11:00:24   Desc Main
                                                  Document      Page 2 of 5




"Motion") was filed by U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10 MASTER

PARTICIPATION TRUST, (the "Movant") (Docket No. 17) in the above-referenced case

regarding real property located at 1824 JOHN BROWN LANE, VIRGINIA BEACH,

VIRGINIA 23464. Hearing before this Court was set for March 28, 2019. Movant contends that

the Motion was properly served pursuant to the Federal and Local Rules of Bankruptcy

Procedure. No opposition was presented by Debtor, Debtor’s counsel or Trustee, accordingly, it

is

     ORDERED that the Motion For Relief From Stay Of Action Against Debtor Pursuant To 11

U.S.C. §362(a) And Waiver Of Thirty Day Requirement Pursuant To 11 U.S.C. §362(e) filed by

the U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10 MASTER PARTICIPATION

TRUST on March 8, 2019, is hereby GRANTED so as to authorize the Movant to take any and

all steps necessary to exercise any and all rights it may have in the property described, to wit:




          MORE COMMONLY KNOWN AS: 1824 JOHN BROWN LANE, VIRGINIA
          BEACH, VIRGINIA 23464

     IT IS FURTHER ORDERED that all foreclosure sales proceeds which exceed Movant’s

lawful claim shall be remitted to the Trustee promptly.

     IT IS FURTHER ORDERED that Relief from the Automatic Stay is granted, allowing

Movant to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose




OLS.doc-40/OLS-PALS,N/Northern/Atlanta/00000008172389                                          Page 2 of 5
Case 19-50561-wlh                 Doc 24          Filed 04/01/19 Entered 04/01/19 11:00:24   Desc Main
                                                  Document      Page 3 of 5



upon (or to enter into a Deed in Lieu of Foreclosure) and obtain possession of the Property. And

it is further

     ORDERED this Order is immediately effective and it is not stayed by operation of law,

notwithstanding the stay provisions of Fed. R. Bankr. P. 4001(a)(3).

                                                        END OF DOCUMENT




Prepared and submitted by:

BARRETT DAFFIN FRAPPIER
TURNER & ENGEL, LLP


BY: /s/ BRANDI R. LESESNE
      BRANDI R. LESESNE
      GA NO. 141970
      4004 BELT LINE ROAD SUITE 100
      ADDISON, TX 75001
      Telephone: (972) 341-0500
      Facsimile: (972) 661-7725
      E-mail: GA.ND.ECF@BDFGROUP.COM
      ATTORNEY FOR MOVANT




OLS.doc-40/OLS-PALS,N/Northern/Atlanta/00000008172389                                          Page 3 of 5
Case 19-50561-wlh                 Doc 24          Filed 04/01/19 Entered 04/01/19 11:00:24   Desc Main
                                                  Document      Page 4 of 5


                                                        DISTRIBUTION LIST


DEBTORS:
MILTON RUDOLPH BALLARD
3681 GUINEVER TRACE
DOUGLASVILLE, GA 30135

MILTON RUDOLPH BALLARD
1824 JOHN BROWN LANE
VIRGINIA BEACH, VA 23464

BELINDA LARAY BALLARD
3681 GUINEVER TRACE
DOUGLASVILLE, GA 30135

BELINDA LARAY BALLARD
1824 JOHN BROWN LANE
VIRGINIA BEACH, VA 23464

TRUSTEE:
MARTHA A. MILLER
P.O. BOX 5630
ATLANTA, GA 31107

DEBTOR'S ATTORNEY:
MATTHEW THOMAS BERRY
SUITE 600
2751 BUFORD HIGHWAY
ATLANTA, GA 30324

MOVANT’S ATTORNEY:
BRANDI R. LESESNE
BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
4004 BELT LINE ROAD, SUITE 100
ADDISON, TEXAS 75001

PARTIES IN INTEREST:
None

PARTIES REQUESTING NOTICE:
SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT LLC
PO BOX 41021
NORFOLK, VA 23541




OLS.doc-40/OLS-PALS,N/Northern/Atlanta/00000008172389                                          Page 4 of 5
Case 19-50561-wlh                 Doc 24          Filed 04/01/19 Entered 04/01/19 11:00:24   Desc Main
                                                  Document      Page 5 of 5


MERCEDES-BENZ FINANCIAL SERVICES USA LLC
PO BOX 131265
ROSEVILLE, MN 55113-0011




OLS.doc-40/OLS-PALS,N/Northern/Atlanta/00000008172389                                          Page 5 of 5
